Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 3-5,  7-9, and 14-20 are allowable. Claims 11-12, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions the combination and subcombination, as set forth in the Office action mailed on 02/08/2022, is hereby withdrawn and claims 11-13 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3-5, 7-9,11-12 and 14-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art is Hongo et al (US 2002/0046808) and Yang et al (US 2002/0045362).
Hongo et al teaches a blocker plate 92 for use in a substrate processing chamber 32 configured to process substrates W having a given diameter, comprising: an annular rim 92B; a central plate 92A disposed within the annular rim 92B; a plurality of spokes 92C coupling the central plate to the annular rim (See Figs 1,2 and 4; [0035]-[0061]). Yang et al teaches a blocker plate 24 is substantially circular in shape and is coupled to a chamber lid 30 through circumferentially arranged fastening holes protruding radially inward (see Fig 13, [0120]-[0140]). The prior art does not teach, suggest or provide any rationale for the combination of size limitations a blocker plate for use in a substrate processing chamber configured to process substrates having a given diameter of at least 5.9 inches, comprising: an annular rim having an inner diameter that is 0.9 to 1.1 times the given diameter; a central plate having no holes disposed within the central plate and having a diameter of about 4 inches to about 6 inches; disposed within the annular rim; four a plurality of spokes coupling the central plate to the annular rim, wherein a width of each spoke is about 0.1 inches to about 0.4 inches. Applicant’s arguments regarding the combination of size limitations as unobvious over the prior art teaches filed 10/21/2021 were persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714